EXHIBIT 10.9

Interactive Data Corporation

2000 Long-Term Incentive Plan

Amended and Restated Deferred Stock Unit Award Agreement

(Executive Level Grant)

AMENDED AND RESTATED AGREEMENT made as of the ____ day of _____________, 2007
(the “Effective Date”), between Interactive Data Corporation, a Delaware
corporation (the “Company”), and _____________ (the “Participant”). This
Agreement is subject to the provisions of the Company’s 2000 Long-Term Incentive
Plan (the “Plan”), a copy of which is furnished to the Participant with this
Agreement. Capitalized terms appearing herein and not otherwise defined shall
have the meanings ascribed to them in the Plan.

WHEREAS, on June 16, 2003, (the “Grant Date”), the Company provided the
Participant with an award agreement (the “Original Agreement”) pursuant to which
the Participant was awarded Deferred Stock Units (“Units”).

WHEREAS, in accordance with Section 9(k) of the Original Agreement, the Company
and the Participant deem it necessary and advisable to amend the terms of the
Original Agreement in order to ensure that it complies with Section 409A of the
Code and the regulations and guidance promulgated thereunder (“Section 409A”).

NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
the Original Agreement is hereby restated, superseded and replaced in its
entirety by this Agreement, as follows:

1. Number of Deferred Stock Units Granted.

The Company shall grant to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Plan, ______ Units, representing the
right to receive Shares of the Company’s Common Stock (“Stock”) under the terms
and conditions set forth in the Plan and this Agreement. The Participant agrees
that the Units shall be subject to the restrictions on transfer set forth in
Section 5 of this Agreement.

2. Vesting. As of the Effective Date, the Units are vested in full.

3. Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings ascribed below.

 

  (a)

Cause. “Cause” shall mean (i) the Participant’s material breach of any term of
any agreement with the Company, including without limitation any violation of
confidentiality and/or non-competition agreements; (ii) the Participant’s
conviction for any act of fraud, theft, criminal dishonesty, or any felony;
(iii) the Participant’s engagement in illegal conduct, gross misconduct, or act
involving moral turpitude which is materially and demonstrably injurious to the
Company;



--------------------------------------------------------------------------------

 

or (iv) the Participant’s willful failure (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days of written notice to the Participant from the Company, to perform
his or her reasonably assigned material responsibilities to the Company. For
purposes of (iv), no act or failure to act by the Participant shall be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company.

 

  (b) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events at any time after the Grant Date:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any successor provision thereto),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this subsection (i), the
following acquisitions shall be disregarded: (x) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (y) any acquisition by a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, or (z) any
acquisition by Pearson plc (“Pearson”);

 

  (ii) The consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied:

 

  (x) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting securities of the Company
immediately prior such Business Combination beneficially own, directly or
indirectly, at least 50% of the combined voting power of the voting securities
of the resulting or acquiring entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such Business
Combination owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
entity is referred to herein as the “Surviving Entity”) in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, or

 

-2-



--------------------------------------------------------------------------------

  (y) Pearson beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Entity; or

 

  (iii) The stockholders of the Company approve a plan of complete liquidation
of the Company.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred with respect to the Participant if the Participant is part of a
purchasing group that consummates the Change in Control transaction. The
Participant shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Participant is either directly or indirectly an equity
participant in the purchasing group (except for (A) passive ownership of less
than 3% of the stock of the purchasing group, or (B) ownership of equity
participating in the purchasing group which is otherwise not significant, as
determined prior to the Change in Control by the Committee). Moreover,
notwithstanding the foregoing, no events set forth in clauses (i), (ii) or
(iii) above shall constitute a Change in Control unless such event(s) also
constitutes a “change in ownership”, “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
as defined under Section 409A.

4. Dividend Equivalent Rights.

With respect to declared dividends, if any, with record dates that occur prior
to the settlement of any Units, the Participant will be credited with additional
Units having a value equal to that which the Participant would have been
entitled if the Participant’s unsettled Units had been actual shares of Stock,
based on the Fair Market Value of a share of Stock on the applicable dividend
payment date. Any such additional Units shall be considered Units under this
Agreement and shall also be credited with additional Units as dividends, if any,
are declared, and shall be subject to the same restrictions and conditions as
Units with respect to which they were credited.

5. Restrictions on Transfer.

The Participant shall not, whether voluntarily or involuntarily, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise, (collectively “Transfer”) any Units, or any interest therein, except
as provided in the Plan. Any Transfer of the Participant’s Units made, or any
attachment, execution, garnishment, or lien issued against or placed upon Units,
other than as so permitted, shall be void.

6. Settlement of Deferred Stock Units.

 

  (a) Settlement Election Date. Each Unit will be settled by the delivery of one
(1) share of Stock to the Participant as soon as administratively practicable
following the date the Participant has elected on the attached Settlement
Election Form.

 

  (b) Automatic Settlement of Units.

 

-3-



--------------------------------------------------------------------------------

  (i) Termination other than for Cause. Notwithstanding Section 6(a), if the
Participant’s employment or service with the Company is terminated for any
reason other than for Cause, each Unit will be automatically settled by delivery
of one (1) share of Stock to the Participant or in the event of the
Participant’s death, to the Participant’s designated beneficiary, as soon as
administratively practicable following such termination date.

 

  (ii) Cessation of Public Trading. If, in connection with the Change in Control
the shares of Stock will no longer be listed on a recognized national securities
exchange, each Unit will be automatically settled by delivery of one (1) share
of Stock upon the effective date of the Change in Control.

 

  (c) Forfeiture of Units on Termination for Cause. If the Participant’s
employment or service with the Company is terminated for Cause, all Units will
be automatically and immediately forfeited.

 

  (d) Separation from Service. The Participant shall not be deemed to have
undergone a termination of employment for purposes of this Section 6 unless the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code, determined in accordance with the default rules
thereunder.

 

  (e) Specified Employees. Notwithstanding any provision of the Plan or of this
Agreement to the contrary, if, upon the Participant’s termination of employment
with the Company for any reason, the Company determines the Participant is a
“specified employee” as defined in Section 409A of the Code (determined in
accordance with the uniform methodology and procedures adopted by the Company
and then in effect) the Units may not be settled before the earlier of (i) the
first business day following the date which is six (6) months after the
Participant’s termination of employment for any reason other than death or
(ii) the date of the Participant’s death.

7. Withholding Taxes.

The Participant shall pay to the Company, or make provision satisfactory to the
Committee for payment of, any taxes required by law to be withheld or paid in
connection with the Participant’s Units no later than the date of the event
creating the tax liability. Except as otherwise provided in this Agreement, when
the Stock is registered under the Exchange Act, the Participant may, with the
Committee’s agreement, satisfy such tax obligations in whole or in part by
delivery of shares of Stock, including shares retained from the Units creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where Stock is being used to satisfy such tax
obligations cannot exceed the Company's minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Notwithstanding anything herein to the contrary, the
Participant’s satisfaction of any such tax withholding requirements shall be a
condition precedent to the Company’s obligation as may otherwise be provided
hereunder to provide Stock to the Participant.

 

-4-



--------------------------------------------------------------------------------

The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

8. Claims Procedures.

 

  (a) Presentation of Claim. Any Participant or designated beneficiary of a
deceased Participant (such Participant or beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Agreement.
If such a claim relates to the contents of a notice received by the Claimant,
the claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

  (b) Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (ii) that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, in which case such notice must
also be set forth in a manner calculated to be understood by the Claimant:

 

  1. the specific reason(s) for the denial of the claim, or any part thereof;

 

  2. specific reference(s) to pertinent provisions of the Agreement upon which
such denial was based;

 

  3. a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  4. an explanation of the claim review procedure set forth in Section 8(c)
below.

 

  (c) Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (i) may review pertinent documents;

 

-5-



--------------------------------------------------------------------------------

  (ii) may submit written comments or other documents; and/or

 

  (iii) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

  (d) Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (i) specific reasons for the decision;

 

  (ii) specific reference(s) to the pertinent provisions of this Agreement upon
which the decision was based; and

 

  (iii) such other matters as the Committee deems relevant.

 

  (e) Legal Action. A Claimant’s compliance with the foregoing provisions of
this Section 8 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Agreement.

9. Miscellaneous.

 

  (a) Acquired Rights. This award: (i) does not form part of the Participant's
contract of employment (if any); (ii) does not constitute a contract of
employment; and (iii) does not entitle the Participant to any benefits other
than those granted under the Plan. Benefits granted under the Plan are not part
of the Participant's ordinary salary, and shall not be considered part of such
salary for pension purposes or in the event of severance, redundancy or
resignation. If the Participant's employment is terminated for any reason, the
Participant agrees that he or she shall not be entitled to any sum, shares or
other benefit intended to compensate the Participant for the loss or diminution
in value of any actual or prospective rights, benefits or expectations under or
in relation to the Plan.

 

  (b) Restriction on Sale. Sale of Stock delivered in connection with settlement
of Units may be restricted by the Company’s Anti-Insider Trading Policy and/or
Equity Interest Policy.

 

  (c)

Data Protection. To the extent reasonably necessary to administer the Plan:
(i) the Company may process personal data about the Participant, including, but
not limited to (a) information concerning this award agreement and any changes
hereto, (b) other personal and financial data about the Participant, and
(c) information about the Participant's participation in the Plan and shares
exercised under the Plan from time to time; and (ii) the Participant gives
explicit consent to the Company to (a) process any such personal data, and
(b) transfer any such personal data outside the country in which the Participant
lives, works or is

 

-6-



--------------------------------------------------------------------------------

 

employed, including, without limitation, to the Company and any of its
subsidiaries and agents, including the outside stock plan administrator as
selected by the Company from time to time, and any other person the Company may
deem appropriate in its administration of the Plan. The Participant has the
right to access and correct personal data by contacting a local Human Resources
Representative. The transfer of the information outlined here is important to
the administration of the Plan and failure to consent to the transmission of
such information may limit or prohibit the Participant from participating in the
Plan.

 

  (d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (e) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee.

 

  (f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.

 

  (g) Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 9(g).

 

  (h) Section 409A. If any provision of the Plan or this Agreement would, in the
reasonable, good faith judgment of the Board, result or likely result in the
imposition on a Participant or any other person of a penalty tax under
Section 409A of the Code, the Board may modify the terms of the Plan or this
Agreement, without the consent of the Participant, in the manner that the Board
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such penalty tax; provided, however, that any such reformation
shall, to the maximum extent the Board reasonably and in good faith determines
to be possible, retain the economic and tax benefits to the affected Participant
hereunder while not materially increasing the cost to the Company of providing
such benefits to the Participant.

 

  (i) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

-7-



--------------------------------------------------------------------------------

  (j) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

  (k) Access to Plan/ Incorporation by Reference. The Participant hereby
acknowledges that he/she has access to a copy of the Plan as presently in
effect. The text and all of the terms and provisions of the Plan, as amended
from time to time, are incorporated herein by reference, and this Agreement is
subject to such terms and provisions in all respects.

 

  (l) Amendment. The Participant understands and accepts that the benefits
granted under the Plan are entirely at the discretion of the Company and that
the Company retains the right to amend, modify or terminate the Plan at any
time, in its sole discretion and, except as may otherwise be provided in the
Plan, without notice; provided, however, that no such termination, amendment or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s consent. This Agreement
may be amended or modified only by a written instrument executed by both the
Company and the Participant.

 

  (m) Governing Law. This Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
stock exchanges as may be required. Subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), this Agreement
shall be construed, interpreted and enforced in accordance with the internal
laws of the State of Delaware without regard to any applicable conflicts of
laws.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Interactive Data Corporation By:       Title:     Address:                
Address:            

 

-8-



--------------------------------------------------------------------------------

Interactive Data Corporation

2000 Long-Term Incentive Plan

Amended and Restated Deferred Stock Unit Award Agreement

(Executive Level Grant)

AMENDED AND RESTATED AGREEMENT made as of the ____ day of _____________, 2007
(the “Effective Date”), between Interactive Data Corporation, a Delaware
corporation (the “Company”), and _____________ (the “Participant”). This
Agreement is subject to the provisions of the Company’s 2000 Long-Term Incentive
Plan (the “Plan”), a copy of which is furnished to the Participant with this
Agreement. Capitalized terms appearing herein and not otherwise defined shall
have the meanings ascribed to them in the Plan.

WHEREAS, on July 1, 2004, (the “Grant Date”), the Company provided the
Participant with an award agreement (the “Original Agreement”) pursuant to which
the Participant was awarded Deferred Stock Units (“Units”).

WHEREAS, in accordance with Section 9(k) of the Original Agreement, the Company
and the Participant deem it necessary and advisable to amend the terms of the
Original Agreement in order to ensure that it complies with Section 409A of the
Code and the regulations and guidance promulgated thereunder (“Section 409A”).

NOW, THEREFORE, for valuable consideration, receipt of which is acknowledged,
the Original Agreement is hereby restated, superseded and replaced in its
entirety by this Agreement, as follows:

1. Number of Deferred Stock Units Granted.

The Company shall grant to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Plan, ______ Units, representing the
right to receive Shares of the Company’s Common Stock (“Stock”) under the terms
and conditions set forth in the Plan and this Agreement. The Participant agrees
that the Units shall be subject to the restrictions on transfer set forth in
Section 5 of this Agreement.

2. Vesting. As of the Effective Date, the Units shall be vested in full.

3. Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings ascribed below.

 

  (a)

Cause. “Cause” shall mean (i) the Participant’s material breach of any term of
any agreement with the Company, including without limitation any violation of
confidentiality and/or non-competition agreements; (ii) the Participant’s
conviction for any act of fraud, theft, criminal dishonesty, or any felony;
(iii) the Participant’s engagement in illegal conduct, gross misconduct, or act
involving moral turpitude which is materially and demonstrably injurious to the
Company; or (iv) the Participant’s willful failure (other than any such failure
resulting from incapacity due to physical or mental illness), which failure is
not cured within 30

 

-9-



--------------------------------------------------------------------------------

 

days of written notice to the Participant from the Company, to perform his or
her reasonably assigned material responsibilities to the Company. For purposes
of (iv), no act or failure to act by the Participant shall be considered
“willful” unless it is done, or omitted to be done, in bad faith and without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company.

 

  (b) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events at any time after the Grant Date:

 

  (iv) The acquisition by any individual, entity or group (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or any successor provisions thereto) of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act or any successor provision thereto),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities; provided, however, that for purposes of this subsection (i), the
following acquisitions shall be disregarded: (x) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (y) any acquisition by a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, or (z) any
acquisition by Pearson plc (“Pearson”);

 

  (v) The consummation of a merger, consolidation, or reorganization of the
Company with or involving any other entity or the sale or other disposition of
all or substantially all of the Company’s assets (any of these events being a
“Business Combination”), unless, immediately following such Business
Combination, at least one of the following conditions is satisfied:

 

  (x) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting securities of the Company
immediately prior such Business Combination beneficially own, directly or
indirectly, at least 50% of the combined voting power of the voting securities
of the resulting or acquiring entity in such Business Combination (which shall
include, without limitation, a corporation which as a result of such Business
Combination owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
entity is referred to herein as the “Surviving Entity”) in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination, or

 

  (y) Pearson beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Entity; or

 

-10-



--------------------------------------------------------------------------------

  (vi) The stockholders of the Company approve a plan of complete liquidation of
the Company.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred with respect to the Participant if the Participant is part of a
purchasing group that consummates the Change in Control transaction. The
Participant shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Participant is either directly or indirectly an equity
participant in the purchasing group (except for (A) passive ownership of less
than 3% of the stock of the purchasing group, or (B) ownership of equity
participating in the purchasing group which is otherwise not significant, as
determined prior to the Change in Control by the Committee). Moreover,
notwithstanding the foregoing, no events set forth in clauses (i), (ii) or
(iii) above shall constitute a Change in Control unless such event(s) also
constitutes a “change in ownership”, “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company
as defined under Section 409A.

4. Dividend Equivalent Rights.

With respect to declared dividends, if any, with record dates that occur prior
to the settlement of any Units, the Participant will be credited with additional
Units having a value equal to that which the Participant would have been
entitled if the Participant’s unsettled Units had been actual shares of Stock,
based on the Fair Market Value of a share of Stock on the applicable dividend
payment date. Any such additional Units shall be considered Units under this
Agreement and shall also be credited with additional Units as dividends, if any,
are declared, and shall be subject to the same restrictions and conditions as
Units with respect to which they were credited.

5. Restrictions on Transfer.

The Participant shall not, whether voluntarily or involuntarily, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise, (collectively “Transfer”) any Units, or any interest therein, except
as provided in the Plan. Any Transfer of the Participant’s Units made, or any
attachment, execution, garnishment, or lien issued against or placed upon Units,
other than as so permitted, shall be void.

6. Settlement of Deferred Stock Units

 

  (a) Settlement Election Date. Each Unit will be settled by the delivery of one
(1) share of Stock to the Participant as soon as administratively practicable
following the date the Participant has elected on the attached Settlement
Election Form.

 

  (b) Automatic Settlement of Units.

 

  (i) Termination other than for Cause. Notwithstanding Section 6(a), if the
Participant’s employment or service with the Company is terminated for any
reason other than for Cause, each Unit will be automatically settled by delivery
of one (1) share of Stock to the Participant or in the event of the
Participant’s death, to the Participant’s designated beneficiary, as soon as
administratively practicable following such termination date.

 

-11-



--------------------------------------------------------------------------------

  (ii) Cessation of Public Trading. If, in connection with the Change in Control
the shares of Stock will no longer be listed on a recognized national securities
exchange, each Unit will be automatically settled by delivery of one (1) share
of Stock upon the effective date of the Change in Control.

 

  (c) Forfeiture of Units on Termination for Cause. If the Participant’s
employment or service with the Company is terminated for Cause, all Units will
be automatically and immediately forfeited.

 

  (d) Separation from Service. The Participant shall not be deemed to have
undergone a termination of employment for purposes of this Section 6 unless the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code, determined in accordance with the default rules
thereunder.

 

  (e) Specified Employees. Notwithstanding any provision of the Plan or of this
Agreement to the contrary, if, upon the Participant’s termination of employment
with the Company for any reason, the Company determines the Participant is a
“specified employee” as defined in Section 409A of the Code (determined in
accordance with the uniform methodology and procedures adopted by the Company
and then in effect) the Units may not be settled before the earlier of (i) the
first business day following the date which is six (6) months after the
Participant’s termination of employment for any reason other than death or
(ii) the date of the Participant’s death.

7. Withholding Taxes.

The Participant shall pay to the Company, or make provision satisfactory to the
Committee for payment of, any taxes required by law to be withheld or paid in
connection with the Participant’s Units no later than the date of the event
creating the tax liability. Except as otherwise provided in this Agreement, when
the Stock is registered under the Exchange Act, the Participant may, with the
Committee’s agreement, satisfy such tax obligations in whole or in part by
delivery of shares of Stock, including shares retained from the Units creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where Stock is being used to satisfy such tax
obligations cannot exceed the Company's minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Notwithstanding anything herein to the contrary, the
Participant’s satisfaction of any such tax withholding requirements shall be a
condition precedent to the Company’s obligation as may otherwise be provided
hereunder to provide Stock to the Participant.

The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

 

-12-



--------------------------------------------------------------------------------

8. Claims Procedures.

 

  (a) Presentation of Claim. Any Participant or designated beneficiary of a
deceased Participant (such Participant or beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Agreement.
If such a claim relates to the contents of a notice received by the Claimant,
the claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

  (b) Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (i) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (ii) that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, in which case such notice must
also be set forth in a manner calculated to be understood by the Claimant:

 

  1. the specific reason(s) for the denial of the claim, or any part thereof;

 

  2. specific reference(s) to pertinent provisions of the Agreement upon which
such denial was based;

 

  3. a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  4. an explanation of the claim review procedure set forth in Section 8(c)
below.

 

  (c) Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (i) may review pertinent documents;

 

  (ii) may submit written comments or other documents; and/or

 

  (iii) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

-13-



--------------------------------------------------------------------------------

  (d) Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (i) specific reasons for the decision;

 

  (ii) specific reference(s) to the pertinent provisions of this Agreement upon
which the decision was based; and

 

  (iii) such other matters as the Committee deems relevant.

 

  (e) Legal Action. A Claimant’s compliance with the foregoing provisions of
this Section 8 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Agreement.

9. Miscellaneous.

 

  (a) Acquired Rights. This award: (i) does not form part of the Participant's
contract of employment (if any); (ii) does not constitute a contract of
employment; and (iii) does not entitle the Participant to any benefits other
than those granted under the Plan. Benefits granted under the Plan are not part
of the Participant's ordinary salary, and shall not be considered part of such
salary for pension purposes or in the event of severance, redundancy or
resignation. If the Participant's employment is terminated for any reason, the
Participant agrees that he or she shall not be entitled to any sum, shares or
other benefit intended to compensate the Participant for the loss or diminution
in value of any actual or prospective rights, benefits or expectations under or
in relation to the Plan.

 

  (b) Restriction on Sale. Sale of Stock delivered in connection with settlement
of Units may be restricted by the Company’s Anti-Insider Trading Policy and/or
Equity Interest Policy.

 

  (c)

Data Protection. To the extent reasonably necessary to administer the Plan:
(i) the Company may process personal data about the Participant, including, but
not limited to (a) information concerning this award agreement and any changes
hereto, (b) other personal and financial data about the Participant, and
(c) information about the Participant's participation in the Plan and shares
exercised under the Plan from time to time; and (ii) the Participant gives
explicit consent to the Company to (a) process any such personal data, and
(b) transfer any such personal data outside the country in which the Participant
lives, works or is employed, including, without limitation, to the Company and
any of its subsidiaries and agents, including the outside stock plan
administrator as selected by the Company from time to time, and any other person
the Company may deem appropriate in its administration of the Plan. The
Participant has the right to access and correct personal data by contacting a
local Human Resources

 

-14-



--------------------------------------------------------------------------------

 

Representative. The transfer of the information outlined here is important to
the administration of the Plan and failure to consent to the transmission of
such information may limit or prohibit the Participant from participating in the
Plan.

 

  (d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (e) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee.

 

  (f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.

 

  (g) Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 9(g).

 

  (h) Section 409A. If any provision of the Plan or this Agreement would, in the
reasonable, good faith judgment of the Board, result or likely result in the
imposition on a Participant or any other person of a penalty tax under
Section 409A of the Code, the Board may modify the terms of the Plan or this
Agreement, without the consent of the Participant, in the manner that the Board
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such penalty tax; provided, however, that any such reformation
shall, to the maximum extent the Board reasonably and in good faith determines
to be possible, retain the economic and tax benefits to the affected Participant
hereunder, while not materially increasing the cost to the Company of providing
such benefits to the Participant.

 

  (i) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

  (j) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

-15-



--------------------------------------------------------------------------------

  (k) Access to Plan/ Incorporation by Reference. The Participant hereby
acknowledges that he/she has access to a copy of the Plan as presently in
effect. The text and all of the terms and provisions of the Plan, as amended
from time to time, are incorporated herein by reference, and this Agreement is
subject to such terms and provisions in all respects.

 

  (l) Amendment. The Participant understands and accepts that the benefits
granted under the Plan are entirely at the discretion of the Company and that
the Company retains the right to amend, modify or terminate the Plan at any
time, in its sole discretion and, except as may otherwise be provided in the
Plan, without notice; provided, however, that no such termination, amendment or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s consent. This Agreement
may be amended or modified only by a written instrument executed by both the
Company and the Participant.

 

  (m) Governing Law. This Agreement will be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
stock exchanges as may be required. Subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), this Agreement
shall be construed, interpreted and enforced in accordance with the internal
laws of the State of Delaware without regard to any applicable conflicts of
laws.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Interactive Data Corporation By:       Title:     Address:                
Address:            

 

-16-